Welch, J.
Under the law of congress for recording assignments of patent rights — chap. 357, sec. 11, Laws of 1836 — it has been uniformly held by the courts that a prior unrecorded assignment is good against subsequent assignees without valuable consideration. We feel bound by these decisions, and we think it necessary only to apply them to this case fully to dispose of it.
*473Neither the deed of assignment to Saxton, the agreed statement of facts, nor the answer of Saxton, shows or alleges any valuable consideration paid by him. Indeed it is doubtful whether the language of the assignment can be made to include the territory of Ohio at all. Much less can it be made to import a consideration paid for that territory.
It is, therefore, useless to consider the other questions raised and argued in the case — the status of Saxton in the suit, the necessity of recording such an assignment as the one made to Ball, etc. — because, in any form of action, and under any construction of the language of these assignments, it is obvious that Saxton must fail, unless he shows that he paid a valuable consideration. This he has utterly failed to make appear in the present case.
Judgment affirmed.
Brinkerhoff, C.J., and Scott, and White, JJ., concurred. Day, J., having been of counsel, did not sit in the case.